DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the perceived loudness of the microphone input audio data in a presence of the media input audio data” as recited on lines 14-15 lacks clear antecedent basis. Claims 11 and 18 include the same phrase respectively.
Regarding claim 1, the limitation “frequency- and time-varying microphone processing gains to apply to the media input audio data” as recited on lines 18-19 is confusing. See the limitation as recited on lines 27-28. Could the gain be applied to the microphone input audio data? Claims 11 and 18 include the same phrase respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,354,088 (hereafter patent ‘088). Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 1 of patent ‘088 is more specific than independent claim 1 of instant application. Dependent claims 2 and 4-10 of instant application are the same as dependent claim 2-9 of patent ‘088.
Although patent ‘088 does not explicitly recited in the limitation of claim 3, the recited actions in claim 3 are inherently performed by the gains applied to the microphone input audio data and the gains applied to the media input audio data as recited in claim 1 in order to enhance the audibility of the microphone input audio data when the microphone input audio data is being generated based on the corresponding gains as the microphone output audio data in the presence of the media output audio data being generated based on the corresponding gains applied to the media input audio data, that is, such that first difference is less than the second difference as recited in claim 1. Furthermore, limitations recited claims 5 and 6 of patent ‘088 also read on the claimed limitations.
Independent claim 10 of patent ‘088 is more specific than independent claim 11 of instant application. Dependent claim 12 of instant application is the same as dependent claim 11 of patent ‘088.
Claims 1, 2 and 4-9 of patent ‘088 recite each and every limitation in claims 11-17 of instant application with the exception of the limitation defined in the preamble, “one or more non-transitory media having software stored thereon, the software including instructions to control one or more device for”. Independent claims 1 of patent ‘088 defines a method of processing two different audio signals and mixing the two processed audio signals in a plurality of steps. Using a computer program to control the audio signal processing is notoriously well known the art, especially when the audio signal processing requires substantial calculations and gain manipulations. Examiner takes Official Notice that having a non-transitory medium for storing a computer program for controlling audio signal processing is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify claim 1 of patent ‘088 by utilizing a non-transitory medium for storing a computer program for controlling audio signal processing in order to control the method of processing the audio signals in an efficient manner by utilizing a computer controlled by the stored program.
Independent claim 12 of patent ‘088 is more specific than independent claim 18 of instant application. Dependent claims 19 and 20 of instant application are the same as dependent claims 13 and 14 of patent ‘088.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of U.S. Patent No. 11,016,721 in view of Crockett et al. (hereafter Crockett; US 20110164855 A1).
Claims 1-7 of patent ‘721 recite most limitation in claims 1-8 and 18-20 of instant application with the exception of determining a microphone input specific loudness also “according to a specific loudness function that models non-linearities in a human’s perception of loudness”. It was well known in the art that human hearing is no linear with respect to frequency. Crockett teaches a device that adjusts the gain of an audio signal in the presence of a noise in order to enhance sound quality of the audio signal (see Figs. 14 and 15). Before calculating the loudness of the audio signal, the power of audio signal in each frequency band of a plurality of bans are determined (1403-1409; [0203], [0216]). Then the loudness is determined tailored according to a human hearing model ([0204]) Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘721 in view of Crockett by incorporating the filter banks, transmission filter, excitation function, smoothing function and loudness function in order to obtain the excitation function signal and determine the loudness simulating what a human would perceive.
Although claims 1 and 13 of patent ‘721 also fails to explicitly state that the perceived loudness of the media input audio data is based, at least in part, on the excitation function of the media input audio data as required in claims 1 and 18 of instant application, claims 1 and 13 of patent ‘721 recites that determining the first level involves computing an excitation function of the media input audio data, and adjusting the level of the media input audio data so the perceived loudness of the microphone output audio data with the presence of the media output audio data is in the right level. Furthermore, the perceived loudness of the media output audio data is affected by the perceived microphone output audio data as they are mixed together. Thus, one skilled in the art would have expected that the perceived loudness of the media input audio data is also based on the excitation function of the media input audio data in order to adjust the level of the media output audio data to the proper perceived loudness relative to the perceived loudness of the microphone output audio data.
Regarding claims 11-15, patent ‘721 also fails to recite the limitation defined in the preamble, “one or more non-transitory media having software stored thereon, the software including instructions to control one or more device for”. Independent claims 1-8 of patent ‘721 defines a method of processing two different audio signals and mixing the two processed audio signals in a plurality of steps. Using a computer program to control the audio signal processing is notoriously well known the art, especially when the audio signal processing requires substantial calculations and gain manipulations. Examiner takes Official Notice that having a non-transitory medium for storing a computer program for controlling audio signal processing is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify claim 1 of patent ‘721 by utilizing a non-transitory medium for storing a computer program for controlling audio signal processing in order to control the method of processing the audio signals in an efficient manner by utilizing a computer controlled by the stored program.
Regarding claims 9, 10, 16 and 17, patent ‘721 fails to recite inertial sensor data. Patent ‘721 recites detecting the headset movement in claim 8. Examiner takes Official Notice that utilizing an inertial sensor for detecting the movement of a head while wearing headset is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘721 by utilizing well known inertial sensor on the headset in order to detect the headset movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654